ORDER
PER CURIAM.
Appellant, Wesley Warren (“appellant”), appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of assault in the first degree, Section 565.050, RSMo 1994 and armed criminal action, Section 571.015, RSMo 1994. Appellant was sentenced to consecutive sentences of seven and ten years respectively in the Department of Corrections. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).